Citation Nr: 0913434	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected gastroesophageal reflux 
disease (GERD) with hiatal hernia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
(DJD) of the right great toe metatarsophalangeal joints with 
cheilectomy right great toe.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe.

4.  Entitlement to an initial compensable disability rating 
for service-connected perennial allergic rhinitis with 
environmental allergies.

5.  Entitlement to an initial compensable disability rating 
for service-connected exotropia of the left eye.
6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected surgical scar of the right 
shoulder.

7.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected surgical scar of the left 
shoulder.

8.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected surgical scar of the right 
great toe.

9.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected surgical scar of the left 
second toe.

10.  Entitlement to service connection for exotropia of the 
right eye.

11.  Entitlement to service connection for left knee 
arthritis.

12.  Entitlement to service connection for right knee 
arthritis.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1975 and from November 1980 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A March 2005 rating decision granted the Veteran's claims of 
entitlement to service connection for:  DJD of the cervical 
spine (claimed as arthritis of the neck); degenerative joint 
and disc disease of the lumbar spine (claimed as lower back 
bulging disc); subacromial decompression of the right 
shoulder (claimed as shoulder, right impingement surgery, 
major); benign prostatic hypertrophy (claimed as enlarged 
prostate); and DJD of the right great toe metatarsophalangeal 
joints with cheilectomy right great toe (claimed as feet, 
left and right surgery), and assigned each initial 10 percent 
disability ratings effective December 1, 2004, the day 
following the Veteran's separation from service.  

The March 2005 rating decision also granted the Veteran's 
claim of entitlement to service connection for:  DJD of the 
left great toe metatarsophalangeal joints and osteotomy left 
second toe (claimed as feet, left and right surgery); GERD 
with hiatal hernia (also claimed as stomach, acid reflux); 
subacromial decompression of the left shoulder (claimed as 
shoulder, left impingement surgery, minor); perennial 
allergic rhinitis with environmental allergies (claimed as 
chronic allergies); exotropia of the left eye; surgical scar 
of the left shoulder; surgical scar of the right shoulder; 
surgical scar of the right great toe; surgical scar of the 
left second toe; fracture of the distal phalanx of the right 
fifth finger; and herpes zoster, and assigned each initial 
noncompensable disability ratings, effective December 1, 
2004.  

Finally, the March 2005 rating decision denied the Veteran's 
claims of entitlement to service connection for:  myopia (as 
to both eyes); arthritis of the left hand; arthritis of the 
right hand; left knee arthritis; right knee arthritis; and 
exotropia of the right eye.  

The Veteran's August 2006 Substantive Appeal addressed all 
issues included in a June 2006 Statement of the Case, sent to 
the Veteran subsequent to his November 2005 Notice of 
Disagreement.  The Veteran perfected his appeal as to the 
following issues:  GERD with hiatal hernia; DJD of the right 
great toe metatarsophalangeal joints with cheilectomy right 
great toe; DJD of the left great toe metatarsophalangeal 
joints and osteotomy left second toe; perennial allergic 
rhinitis with environmental allergies; exotropia of the left 
eye; exotropia of the right eye; surgical scar of the right 
shoulder; surgical scar of the left shoulder; surgical scar 
of the right great toe; surgical scar of the left second toe; 
left knee arthritis; right knee arthritis; arthritis of the 
left hand; and arthritis of the right hand.   

By a March 2008 rating decision, the Veteran's service-
connected conditions, to include:  surgical scar of the right 
shoulder; surgical scar of the left shoulder; surgical scar 
of the right great toe; surgical scar of the left second toe; 
GERD with hiatal hernia; and DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe, 
were each assigned initial 10 percent disability ratings, 
effective December 1, 2004.  As the 10 percent evaluations 
are less than the maximum available rating, the issues remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The March 2008 rating decision also granted the Veteran's 
claims of entitlement to service connection for arthritis of 
the left hand and arthritis of the right hand, and assigned 
an initial 20 percent disability rating, effective December 
1, 2004, for rheumatoid arthritis (claimed as hands and 
previously addressed as arthritis of the right hand and 
arthritis of the left hand).  Thus, the issue of entitlement 
to service connection for arthritis of the hands is no longer 
on appeal.

The Board further notes that at the time of the Veteran's 
August 2006 Substantive Appeal, he asserted his right to 
appear before the Board at a local VA office, an RO.  
However, a signed Appeal Hearing Options document was 
attached to the Veteran's Substantive Appeal.  Such document 
was dated at the same time of the Substantive Appeal and 
indicated that among the choices for a hearing available to 
the Veteran, to include a hearing before the Board visiting 
the RO in Nashville, Tennessee, the Veteran requested a local 
hearing with a Decision Review Officer (DRO) at the RO in 
Nashville, Tennessee.  Thus, the Board considers such signed 
Appeal Hearing Options document to correctly reflect the 
Veteran's desire for hearing before a DRO and not the Board.

The issues of entitlement to an initial compensable 
disability rating for service-connected exotropia of the left 
eye, entitlement to service connection for exotropia of the 
right eye, and entitlement to service connection for left 
knee arthritis and right knee arthritis, addressed in the 
REMAND portion of the decision below, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected GERD with hiatal 
hernia has not been manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 

2.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected DJD of the right 
great toe metatarsophalangeal joints with cheilectomy right 
great toe has not been manifested by X-ray evidence of the 
arthritic involvement of two or more major joints or two or 
more minor joint groups, symptomatology of a moderately 
severe foot injury, or pain not contemplated by the rating 
criteria.

3.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected DJD of the left 
great toe metatarsophalangeal joints and osteotomy left 
second toe has not been manifested by X-ray evidence of the 
arthritic involvement of two or more major joints or two or 
more minor joint groups, symptomatology of a moderately 
severe foot injury, or pain not contemplated by the rating 
criteria.

4.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected perennial 
allergic rhinitis with environmental allergies has not been 
manifested by, in the absence of polyps, greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

5.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected surgical scar of 
the right shoulder does not encompass an area exceeding 12 
sq. in. (77 sq. cm.) and does not limit motion of the arm at 
shoulder level.

6.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected surgical scar of 
the left shoulder does not encompass an area exceeding 12 sq. 
in. (77 sq. cm.) and does not limit motion of the arm at 
shoulder level.

7.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected surgical scar of 
the right great toe does not encompass an area exceeding 12 
sq. in. (77 sq. cm.).

8.  Since December 1, 2004, the effective date of service 
connection, the Veteran's service-connected surgical scar of 
the left second toe does not encompass an area exceeding 12 
sq. in. (77 sq. cm.). 


CONCLUSIONS OF LAW

1.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial disability rating in 
excess of 10 percent for service-connected GERD with hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.27, 4.113, 4.114, DCs (Diagnostic Codes) 
7203 to 7205, 7304 to 7307, 7309, 7310, 7399, 7346 (2008).

2.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial disability rating in 
excess of 10 percent for service-connected DJD of the right 
great toe metatarsophalangeal joints with cheilectomy right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 
4.45(f), 4.59, 4.71a, DCs 5010, 5276 to 5284 (2008).

3.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial disability rating in 
excess of 10 percent for service-connected DJD of the left 
great toe metatarsophalangeal joints and osteotomy left 
second toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 
4.45(f), 4.59, 4.71a, DCs 5010, 5276 to 5284 (2008).

4.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial compensable 
disability rating for service-connected perennial allergic 
rhinitis with environmental allergies have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.27, 4.14, 4.97, 
DCs 6510 to 6524 (2008).

5.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial disability rating in 
excess of 10 percent for service-connected surgical scar of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.25, 4.27, 4.71a, 4.118, 
DCs 5201, 7801 to 7805 (2008).

6.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial compensable 
disability rating for service-connected surgical scar of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.25, 4.27, 4.71a,  4.118, 
DCs 5201, 7801 to 7805 (2008).

7.  Since December 1, 2004, the effective date of service 
connection, the criteria for an initial compensable 
disability rating for service-connected surgical scar of the 
right great toe have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.25, 4.27, 4.118, DCs 
7801 to 7805 (2008).

8.  Since December 1, 2004, the effective date of service 
connection, criteria for an initial compensable disability 
rating for service-connected surgical scar of the left second 
toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.25, 4.27, 4.118, DCs 7801 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

The Veteran's claims of entitlement to initial compensable 
disability ratings or disability ratings in excess of 10 
percent arise from his disagreement with the initial 
evaluations assigned following the grants of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In August 2004, before the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claims.  He was informed that VA would attempt to review his 
claims and determine what additional information was needed 
to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.
A March 2008 Supplemental Statement of the Case informed the 
Veteran as to the appropriate disability rating or effective 
date to be assigned to any disabilities granted service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in November 2007 and 
February 2008, and specific opinions as to his claims were 
obtained.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Ratings - Introduction

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2008).  
Increased Ratings - GERD with Hiatal Hernia

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).

The Veteran's GERD with hiatal hernia is rated under DCs 
7399-7346 and is currently assigned an initial 10 percent 
disability rating, effective December 1, 2004.  

The use of DC 7399 represents an unlisted disability that 
required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.114.  See 38 C.F.R. § 4.27 (2008) In this 
case, there is no specific diagnostic code for GERD and it is 
normally rated under DC 7346 for hiatal hernias.  See 38 
C.F.R. § 4.114.

DC 7346 contemplates hiatal hernia, and provides a 10 percent 
disability rating where the disability was manifested by two 
or more of the symptoms for the 30 percent rating of less 
severity.  A 30 percent rating is warranted where the 
disability is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum 60 percent 
rating is warranted where there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346 (2008).

The Veteran has not been diagnosed with any other condition 
as to the upper digestive system, specifically stricture, 
spasm, or diverticulum of the esophagus, contemplated by DCs 
7203 to 7205; ulcers, gastric, duodenal, or marginal, 
contemplated by DCs 7304 to 7306; hypertrophic or atrophic 
gastritis, contemplated by DC 7307; or stenosis or injury of 
the stomach, contemplated by DCs 7309 and 7310.  Thus, there 
are no other applicable rating criteria to provide the 
Veteran with an initial disability rating in excess of 10 
percent for his service-connected GERD with hiatal hernia.  
38 C.F.R. § 4.114, DCs 7203 to 7205, 7304 to 7307, 7309, 7310 
(2008).

During the September 2004 service retirement examination, the 
Veteran said he had dyspepsia and duodenitis.  In the Report 
of Medical History, he reported a history of frequent 
indigestion or heartburn, stomach, liver, intestinal trouble, 
or ulcer, and rupture/hernia.  He also reported a history of 
acid reflux with hiatal hernia.  He also reported a four-year 
history of acid reflux-like symptoms occurring approximately 
every other day, treated with medication.  He also said that 
he had gained some weight, as food helps eliminate some of 
the acid symptoms.  He reported that his bowels were regular, 
but that spicy foods, bread, and citrus aggravated his acid 
symptoms.  He was diagnosed with duodenitis. 

An upper gastrointestinal survey conducted in October 2004 
revealed an esophagus without obstruction, narrowing, or 
outpouching, and a gastric mucosa that remained below the 
diaphragm during examination, without signs of reflux.  The 
stomach appeared to have a good rugal pattern and intact 
peristaltic waves.  The duodenal cap displayed an irregular 
outline and a coursen mucosal pattern.  The impression was 
high transverse position of the stomach and changes in the 
duodenal cap compatible with mild duodenitis.

During VA treatment in March 2007, the Veteran complained of 
a twitching sensation in the muscle in the mid-sternum every 
time he coughed.  He said that this sensation appeared to 
increase at night.  Almost one week later, the Veteran 
complained of constant heartburn, a burning and "moving 
around or sliding" pain, and a fluttery feeling below the 
sternum during the past three weeks.  His symptoms were 
alleviated by diet modifications, and he was diagnosed with a 
hiatal hernia and referred for further treatment.  

Later that month, the Veteran complained of epigastric pain, 
described as a burning feeling in the epigastrium with a 
"popping" sensation at the level of the diaphragm.  He 
denied any changes in appetite, pain on swallowing, nausea, 
dry heaves, vomiting, hematemesis, abdominal swelling, and 
changes in bowel movements.  Physical examination was silent 
for masses, right upper quadrant tenderness, hernias, or 
tenderness on palpation of the epigastrium.  The Veteran was 
diagnosed with esophagitis chronic reflux.  

On March 22, 2007, the Veteran underwent an 
esophagogastroduodenoscopy.  The procedure revealed no 
proximal or distal esophagitis, a normal rugal pattern of the 
stomach, no evidence of duodenitis or ulcerations, and no 
significant gastritis.  The procedure revealed a hiatal 
hernia; however, a paraesophageal hernia was not identified.  
The Veteran was diagnosed with epigastric pain of uncertain 
etiology and a small hiatal hernia.  He was advised to 
eliminate caffeine, chocolate, and alcohol from his diet and 
continue his prescription medication regimen.  

In April 2007, the Veteran complained of epigastric 
discomfort, described as "popping and anterior," following 
a violent coughing spell three months prior.  The physician 
noted that the Veteran had a history of GERD and that 
previous testing revealed adequate control of esophagitis, 
gastritis, and duodenitis, and a small hiatal hernia with no 
paraesophageal hernia.  There was no epigastric hernia or 
focal source of pain identified on physical examination.  The 
Veteran was referred for further radiographical testing.  
Later that month, he described his pain as sharp and 
"twitching," and reported that such pain was worse upon 
coughing.  The examiner noted that results of an 
esophagogastroduodenoscopy were suggestive of a very small 
hiatal hernia, and requested that the Veteran be evaluated 
for epigastric of diaphragmatic hernia.  Radiographical 
testing of the abdomen and pelvis revealed grossly 
unremarkable results, with the exception of a moderately 
distended and partially opacified stomach with a suggestion 
of gastric residual and poorly opacified duodenal and jejunal 
loops, partial opacification and poor distention of the 
urinary bladder, and fecal retention.  

In May 2007, the Veteran appeared for a follow-up 
appointment.  The physician noted that the Veteran continued 
to have vague epigastric symptoms which began with a coughing 
and sneezing episode, for which he underwent extensive 
testing to evaluate.  

Upon VA examination in November 2007, the Veteran reported 
some regurgitation symptoms, and a burning sensation in the 
chest, especially when recumbent.  The Veteran reported that 
he began to experience these symptoms in 1999 and that they 
had grown progressively worse.  The Veteran reported that his 
condition is treated with medication, without side effects.  
The Veteran denied a history of trauma to the esophagus, 
esophageal neoplasm, vomiting associated with esophageal 
disease, dysphagia, hematemesis, melena, or esophageal 
dilation.  He reported daily nausea associated with 
esophageal disease, precipitated by being in a reclining 
position.  He also reported severe, daily, substernal, 
esophageal distress.  Physical examination revealed no signs 
of anemia, significant weight loss, or malnutrition.   
The examiner diagnosed GERD with hiatal hernia, which had 
significant effects on his full-time occupation as a military 
instructor.  The examiner reported that the Veteran's 
condition requires him to take frequent breaks.  The examiner 
reported that the Veteran's condition has no effect on his 
ability to shop, dress, attend to the wants of nature, and 
groom.  His condition had mild effects on his ability to do 
chores and feed himself.  There were moderate effects on the 
Veteran's ability to travel, and prevented him from 
exercising or participating in sports or recreation.   

During VA treatment in May 2008, the veteran complained of 
substernal burning and chest pressure with occasional 
regurgitation.  He reported that his symptoms began 
approximately three years prior.  He reported a six-pound 
weight loss during the previous month, although he denied 
experiencing dysphagia or odynophagia, pain on swallowing, 
early satiety, vomiting, hematemesis, abdominal swelling, 
abdominal pain, jaundice, recent increase in bowel frequency, 
tenesmus, melena, hematochezia, acholic stools, steatorrhea, 
decrease in stool diameter, change in stool consistency, 
nocturnal diarrhea, or rectal pain.  He had frequent weekly 
and daily heartburn, at night in bed, causing awakening, with 
regurgitation, possibly with an acid or burning taste, after 
meals, related to caffeine and tomatoes.  GERD was diagnosed 
prescription medication was increased.  He underwent elective 
outpatient esophagogastroduodenoscopy due to increased 
symptoms of GERD and a family history of esophageal cancer.  
A slightly irregular "Z" line was noted and a hiatus hernia 
and esophagitis were found in the lower third of the 
esophagus.

June 2008 VA pathology records included a biopsy of the 
Veteran's distal esophagus.  Testing revealed a benign 
squamocolumnar mucosa with features of reflux esophagitis, 
with no intestinal metaplasia, dysplasia, or malignancy 
identified.  

At the time of his November 2005 Notice of Disagreement, the 
Veteran asserted that he uses over-the-counter and 
prescription medication on a daily basis, without relief.  
The Veteran reported regurgitation and a burning sensation in 
the esophagus after every meal.  

In a statement dated in May 2008, the Veteran reported that 
the symptoms of his GERD are constantly increasing and a 
change in his prescription medication has not alleviated his 
symptoms. 

In statements dated in June 2008 and July 2008, the Veteran 
submitted a copy of the report of his 
esophagogastroduodenoscopy.  The Veteran reported that he 
began a prescription medication regimen for rheumatoid 
arthritis and that this regimen aggravates the symptoms of 
his GERD.  The Veteran reported that the prescription 
medication that he takes for GERD is no longer effective.

As discussed above, DC 7346 contemplates hiatal hernia, and 
provides a 10 percent disability rating where the disability 
was manifested by two or more of the symptoms for the 30 
percent rating of less severity.  A 30 percent rating is 
warranted where the disability is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R.    § 4.114, DC 7346.

The Veteran's service-connected GERD with hiatal hernia is 
manifested by two or more of the symptoms for the 30 percent 
rating of less severity, specifically,  persistently 
recurrent epigastric distress with pyrosis and regurgitation, 
accompanied by substernal pain.  Significantly, the Veteran 
has not complained of, or been treated for dysphagia, as is 
required as a symptom of persistently recurrent epigastric 
distress by DC 7346 for a 30 percent disability rating.  38 
C.F.R. § 4.114, DC 7346.

The Board notes that the Veteran has undergone extensive 
testing for his recurrent complaints of epigastric pain, and 
that his prescription medication regimen for same has been 
affected by his prescription medication regimen for an 
unrelated condition.  However, there is no evidence that the 
Veteran experiences vomiting, changes in bowel movements, 
melena, hematemesis, malnutrition, anemia, or changes in 
appetite.  Significantly, the Veteran has not been 
hospitalized for symptoms of GERD with hiatal hernia.  The 
medical evidence of record supports the conclusion that the 
Veteran's GERD with hiatal hernia is managed by diet 
restrictions and medication, with varying levels of 
effectiveness.  There is no evidence that the Veteran's 
symptoms of GERD with hiatal hernia, to include recurrent 
persistent epigastric pain with pyrosis and regurgitation, 
and substernal pain, are productive of considerable 
impairment of the Veteran's health.  Thus, the Veteran's 
service-connected GERD with hiatal hernia warrants a 10 
percent disability rating since December 1, 2004, the 
effective date of service connection.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since December 1, 
2004, the effective date of service connection, the Veteran's 
GERD with hiatal hernia has warranted a 10 disability rating.  
As the preponderance of the evidence is against the claim of 
entitlement to an initial disability rating in excess of 10 
percent for GERD with hiatal hernia, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings - DJD of the Right Great Toe 
Metatarsophalangeal Joints with Cheilectomy Right Great Toe 
and DJD of the Left Great Toe Metatarsophalangeal Joints and 
Osteotomy Left Second Toe

The Veteran is currently in receipt of an initial 10 percent 
disability rating for service-connected DJD of the right 
great toe metatarsophalangeal joints with cheilectomy right 
great toe, effective December 1, 2004, under DCs 5010-5280.  
The Veteran is also currently in receipt of an initial 10 
percent disability rating for service-connected DJD of the 
left great toe metatarsophalangeal joints and osteotomy left 
second toe, effective December 1, 2004, under DCs 5010-5284.  

The Board notes that prior to the March 2008 rating decision 
that assigned an initial 10 percent disability rating to the 
Veteran's service-connected DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe, 
such condition was assigned an initial noncompensable 
disability rating, effective December 1, 2004, under DC 5010-
5283.

DC 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, 
DC 5010 (2008).  Under DC 5280, which contemplates hallux 
valgus, a 10 percent evaluation, unilateral, requires the 
foot have a resection of the metatarsal head or be found to 
be severe, with symptomatology equivalent to amputation of 
the great toe.  A 10 percent evaluation is the maximum 
possible for assignment under DC 5280.  38 C.F.R.       § 
4.71a, DC 5280 (2008). 

DC 5284 contemplates other foot injuries and provides a 10 
percent rating for a moderate foot injury, a 20 percent 
rating for a moderately severe foot injury, and a maximum 30 
percent rating for a severe foot injury.  38 C.F.R. § 4.71a, 
DC 5284 (2008).

In considering the applicability of other diagnostic codes, 
the Board finds that the Veteran has not been diagnosed, as 
to either foot, with flatfoot, contemplated by DC 5276; weak 
foot, contemplated by DC 5277; claw foot, contemplated by DC 
5278; metatarsalgia, contemplated by 5279; hallux rigidus, 
contemplated by DC 5281; hammertoes, contemplated by DC 5282; 
or malunion or nonunion of the tarsal or metatarsal bones, 
contemplated by DC 5283.  Thus, such diagnostic criteria do 
not apply.  38 C.F.R. § 4.71a, DCs 5276 to 5279, 5281 to 5283 
(2008).

The Veteran's  September 2004 service retirement examination 
revealed that he had zero plantar flexion in the right great 
toe and left second toe, with pain.  Both arches were normal.  
The examination diagnosed status-post cheilectomy of the 
right great toe, with degenerative joint disease and status 
post osteotomy of the left second toe with degenerative joint 
disease of the left great toe.  The Medical History completed 
by the Veteran, indicated that he had reported a history of 
foot trouble, foot surgery, and screws in any bone.  The 
Veteran reported that he underwent bilateral foot surgery for 
"bunionitis" and plantar fasciitis.

The Veteran was examined  by VA in September 2004.  He 
reported right great toe pain since the late 1980's and 
plantar pain in the left foot since 1998.  He had reportedly 
undergone an oblique second metatarsal osteotomy with 
cortical screw placement in 2002 and a cheilectomy of the 
first metatarsophalangeal joint in 2003.  He reported daily 
pain and discomfort with walking, in both feet, and standing, 
as to the left foot, rated as a five on a ten-point pain 
scale.  The Veteran reported that he had to purchase larger 
footwear.  The physical examination revealed zero degrees of 
plantar flexion at the right great toe first 
metatarsophalangeal joint, five degrees of plantar flexion at 
the left great toe first metatarsophalangeal joint, and zero 
degrees plantar flexion at the left second toe.  X-ray 
examination revealed a moderate degenerative change at the 
right great toe first metatarsophalangeal joint and a mild 
degenerative change and internal fixation screw present in 
the left second toe.  The Veteran was diagnosed with 
degenerative joint disease of the great toe 
metatarsophalangeal joints, bilaterally, status-post 
cheilectomy of the right great toe, and status-post osteotomy 
of the left second toe.  

In November 2004, the Veteran sought treatment from a private 
provider for an evaluation of his joint pain, which he said 
had begun in multiple joints ten years prior.  He reported 
discomfort in the great toes, across the metatarsal region, 
and he reported having surgery of the feet.  He denied recent 
joint swelling, but said that pain occasionally interrupted 
his sleep, and that fatigue was a major problem.  He did not, 
however, attribute such symptoms to pain in a particular 
joint, as he complained of pain in multiple joints, to 
include the neck, back, knees, feet, and hands.  Recent 
laboratory results indicated an elevated rheumatoid factor.  
Physical examination revealed normal metatarsophalangeal 
joints, without subluxation or rheumatoid nodules.  

In an October 2006 VA treatment note, the Veteran reported 
general body aches.  At that time, he specifically reported 
pain to his hands and lower back.

The Veteran was also seen by a private physician in October 
2006, for a rheumatoid arthritis evaluation.  He reported 
pain in many parts of the musculoskeletal system, including 
his feet, mainly in the front part of his feet.  He denied 
headache, stroke, numbness, muscle weakness, or edema in the 
lower extremities.  Physical examination of the feet revealed 
tenderness at the metatarsophalangeal joint, without 
inflammatory arthropathy, rheumatoid nodules, bursitis, 
tendonitis, or any connective tissue disease.  

In November 2007, the Veteran was seen  by VA, at which time 
he complained of pain, warmth and twitching, from the foot to 
the knee.  He reported having this pain over the past three 
weeks, and that his pain radiated into the calf and thigh 
region from his foot.  It appears that he complained of, and 
was treated for symptoms related to his left foot.  Record of 
this instance of treatment, including subsequent x-ray 
examination, is silent for complaint or treatment as to his 
right foot. 

On VA examination in November 2007, the Veteran complained of 
bilateral foot pain.  He said that the pain in both great 
toes had begun in 2001 and had grown progressively worse.  As 
to his right great toe, the Veteran reported pain, swelling, 
and stiffness while standing, walking, or at rest.  He also 
reported fatigability, weakness, and lack of endurance while 
standing or walking;  he also reported pain, swelling, heat, 
and stiffness at the left great toe while standing, walking, 
or at rest. He reported fatigability, weakness, and lack of 
endurance of the left great toe while standing and walking.  

The Veteran reported that he experienced flare-ups of his DJD 
of the right great toe metatarsophalangeal joints with 
cheilectomy right great toe and DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe on a 
weekly basis.  These flare-ups occurred less than once each 
day, and that upon such occurrence, he must get off of his 
feet and remove his footwear.  These flare-ups reportedly 
made it difficult to walk and interfered with his sleep.  He 
said he was unable to stand for more than a few minutes or 
walk more than one-fourth of one mile.  

Physical examination revealed objective evidence of pain at 
the right great toe, left great toe, and left second toe, on 
passive motion.  The left second toe was malaligned and 
elevated relative to the other toes.  There was no objective 
evidence of swelling, instability, or weakness.  There was no 
evidence of abnormal weight-bearing, a skin or vascular foot 
abnormality, malunion or nonunion of the tarsal or metatarsal 
bones, or muscle atrophy.  The Veteran exhibited a normal 
gait and did not present for examination of hammertoes, 
hallux rigidus, pes cavus, flatfoot, or any other foot 
abnormality.  There was evidence of hallux valgus of the 
right great toe.  X-ray examination revealed a single 
orthopedic screw in the left distal second metatarsal without 
evidence of acute fracture or dislocation and a narrowing of 
the joint space with subchondral sclerosis and osteophyte 
formation in the first metatarsophalangeal joint, consistent 
with osteoarthritis.  There were some mild degenerative 
changes in the base of the distal phalanx of the great toe, 
without evidence of acute fracture or dislocation.  Minimal 
vascular calcifications were noted.  The impression was 
osteoarthritis of the first metatarsalphalangeal joints, 
bilaterally, greater on the right than on the left.  

The Veteran reported that his DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
and DJD of the left great toe metatarsophalangeal joints and 
osteotomy left second toe had significant effects on his 
occupational activities and daily activities, to include 
decreased concentration, decreased mobility, and pain.  The 
Veteran reported that his DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
and DJD of the left great toe metatarsophalangeal joints and 
osteotomy left second toe prevented him from exercising or 
participating in sports or recreation, and had moderate 
effects in his ability to do chores, shop, and travel, and 
had no effect on his ability to feed, bathe, dress, attend to 
the wants of nature, and groom.  

In private treatment records dated in May 2008, the Veteran 
complained of bilateral foot pain.  It appears that the 
private physician did not continue a prescription of one of 
the Veteran's medications for rheumatoid arthritis because 
the Veteran did not undergo required blood testing.  It 
appears that the private physician directed the Veteran to 
undergo MRI testing of his feet through his primary care 
provider.

The Veteran complained of bilateral foot pain when seen by VA 
in May 2008.  It appears that the Veteran reported that his 
private physician had prescribed MRI testing of the feet.  
The VA physician noted that no prescription for MRI testing 
was of record.  The Veteran reported that he was not happy 
with the care he received from his private physician.

At the time of the Veteran's November 2005 Notice of 
Disagreement, he reported that his right great toe is 
currently more troublesome than it was upon his separation 
examination.  The Veteran reported that his right great toe 
continues to lose mobility, and that he cannot firmly place 
his right foot on the ground by evenly using the ball of his 
foot.  The Veteran reported that he has to use the right side 
of his foot to avoid the painful area and has a lack of 
flexibility in his right great toe.  The Veteran reported 
that the surgery he underwent as to his left foot pushed the 
left second toe approximately one inch higher than the rest 
of his toes, causing more pain and discomfort in his left 
foot.  The Veteran reported that the screw in his left second 
toe causes more pain and discomfort, even when sitting still.  
The Veteran reported stiffness, lack of motion, and pain as 
to the left second toe.  

The Veteran's wife, in a statement submitted in March 2008, 
asserted that the Veteran has been complaining about his 
bones, including his feet, among other locations, for many 
years.  The Veteran's wife reported that the Veteran has 
difficulty sleeping, and standing or sitting for more than 15 
minutes.  The Veteran's wife stated that the Veteran's sleep 
difficulties have impacted her life, causing her stress and 
sleeplessness. 

The Veteran, in a statement submitted in May 2008, reported 
that, among other conditions, the arthritis in his feet is 
preventing him from having a good night's sleep.  In a 
statement submitted in June 2008, he asserted that he 
experiences increasing pain, difficulty in climbing stairs, 
and standing for more than 15 minutes.  

DC 5280, as discussed above, contemplates hallux valgus and 
provides for a maximum 10 percent rating if the extent of the 
disability is equivalent to amputation of the great toe.  A 
10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, DC 5280.  The Veteran is already in 
receipt of an initial 10 percent disability rating, the 
maximum evaluation warranted by DC 5280, thus, DC 5280 cannot 
serve as a basis for an initial rating in excess of 10 
percent for the Veteran's service-connected DJD of the right 
great toe metatarsophalangeal joints with cheilectomy right 
great toe.  

Also, DC 5280 cannot serve as a basis for an initial rating 
in excess of 10 percent for the Veteran's service-connected 
DJD of the left great toe metatarsophalangeal joints and 
osteotomy left second toe because the Veteran is already in 
receipt of an initial 10 percent rating under a different 
diagnostic code, and because there is no evidence of record 
indicating that the Veteran has been diagnosed with hallux 
valgus of the left foot.

Turning next to the diagnostic criteria pertaining to 
arthritis, the Board finds that the Veteran is not entitled 
to an initial disability rating in excess of 10 percent each 
for DJD of the right great toe metatarsophalangeal joints 
with cheilectomy right great toe and DJD of the left great 
toe metatarsophalangeal joints and osteotomy left second toe 
under DC 5010.  DC 5010 provides for a rating of 10 percent 
for each major joint or group of minor joints affected by 
limitation of motion.  A maximum 20 percent rating is 
warranted where there is X-ray evidence of the involvement of 
two or more major joints or two or more minor joint groups.  
A minor joint group is defined as multiple involvements of 
the interphalangeal, metatarsal, and tarsal joints of the 
lower extremities, and is ratable on parity with a major 
joint.  38 C.F.R.         § 4.45(f) (2008). 

Thus, the Veteran's right and left feet are each encompassed 
as one group of minor joints, and are rated as such.  38 
C.F.R. § 4.14 (2008).  Because the Veteran's right and left 
feet each encompass arthritic involvement of only one minor 
joint group, the Veteran is not entitled to a rating in 
excess of 10 percent for his right and left feet under the 
diagnostic criteria pertaining to arthritis.  Accordingly, DC 
5010 cannot serve as a basis for initial disability ratings 
in excess of 10 percent for the Veteran's service-connected 
DJD of the right great toe metatarsophalangeal joints with 
cheilectomy right great toe and DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe.

Turning to the diagnostic criteria pertaining to injuries of 
the feet, DC 5284, the Board notes that DC 5284 provides for 
a 10 percent rating for moderate foot injury, a 20 percent 
rating for moderately severe foot injury, and a 30 percent 
rating for severe foot injury.  38 C.F.R. § 4.71a, DC 5280.  
The Veteran is already in receipt of an initial 10 percent 
disability rating for DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe 
under DC 5280.  
Based upon the evidence of record, the Board finds that the 
symptoms of the Veteran's DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe 
approximate a foot injury no more than moderate in degree.  
The Veteran has been shown to have a single orthopedic screw 
in the left distal second metatarsal, a narrowing of the 
joint space with subchondral sclerosis and osteophyte 
formation in the first metatarsophalangeal joint, consistent 
with osteoarthritis, pain at the left great toe and left 
second toe on passive motion, and report of pain after more 
than 15 minutes of standing or walking more than one-fourth 
of one mile.  However, on VA examination in November 2007 
there was no evidence of swelling, instability, or weakness.  
Significantly, there was no evidence of abnormal weight-
bearing, or an abnormal gait.  There is no evidence of record 
that the symptoms of the Veteran's DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe 
approximate a moderately severe foot injury.  Accordingly, DC 
5284 cannot serve as a basis for an initial rating in excess 
of 10 percent for the Veteran's service-connected DJD of the 
left great toe metatarsophalangeal joints and osteotomy left 
second toe.

Also, based upon the evidence of record, the Board finds that 
the symptoms of the Veteran's DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
approximate a foot injury no more than moderate in degree.  
The Veteran has been shown to have a narrowing of the joint 
space with subchondral sclerosis and osteophyte formation in 
the first metatarsophalangeal joint, consistent with 
osteoarthritis, some mild degenerative changes in the base of 
the distal phalanx of the great toe, pain at the great toe on 
passive motion, and complaints of pain after standing for 
more than 15 minutes or walking more than one-fourth of one 
mile.  However, on VA examination in November 2007, there was 
no evidence of swelling, weakness, or instability.  
Significantly, there was no evidence of abnormal weight-
bearing, or an abnormal gait.  There is no evidence of record 
that the symptoms of the Veteran's DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
approximate a moderately severe foot injury.  Accordingly, DC 
5284 cannot serve as a basis for an initial rating in excess 
of 10 percent for the Veteran's service-connected DJD of the 
right great toe metatarsophalangeal joints with cheilectomy 
right great toe.
Finally, in considering the provisions of DeLuca v. Brown, 
the Board notes that the November 2007 examiner found 
objective evidence of pain as to both great toes and the left 
second toe on passive motion.  However, the Board finds that 
even during flare-ups of pain as to the Veteran's toes, it is 
unlikely, and there is no evidence which suggests that, on 
repetitive use, the Veteran's service-connected DJD of the 
right great toe metatarsophalangeal joints with cheilectomy 
right great toe and DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe are 
restricted such that the requirement for increased ratings 
would be met.  Therefore, even considering the effects of 
pain on use, there is no probative evidence that the service-
connected disability causes such limitation that the 
requirements for increased ratings are met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since December 1, 
2004, the effective date of service connection, the Veteran's 
service-connected DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
and DJD of the left great toe metatarsophalangeal joints and 
osteotomy left second toe have warranted 10 disability 
ratings.  As the preponderance of the evidence is against the 
claims of entitlement to initial disability ratings in excess 
of 10 percent for DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
and DJD of the left great toe metatarsophalangeal joints and 
osteotomy left second toe, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings - Perennial Allergic Rhinitis with 
Environmental Allergies

The Veteran's perennial allergic rhinitis with environmental 
allergies is currently rated as noncompensably disabling 
under DC 6522, effective December 1, 2004.  Under DC 6522, a 
10 percent rating is warranted for allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
maximum 30 percent rating is warranted for allergic rhinitis 
with polyps.  38 C.F.R. § 4.97, DC 6522 (2008).

As to any other applicable rating criteria, the Board finds 
none.  There is no evidence of record indicating the 
diagnoses of sinusitis, contemplated by DCs 6510 to 6514; 
laryngitis or laryngectomy, contemplated by DCs 6515 to 6518; 
aphonia, contemplated by DC 6519; stenosis or residuals of 
trauma to the larynx, contemplated by DC 6520; injury to the 
pharynx, contemplated by DC 6521; bacterial rhinitis, 
contemplated by 6523; or granulomatous rhinitis, contemplated 
by DC 6524.  Thus, DCs 6510 to 6521, 6523, and 6524 are not 
applicable in this case.  38 C.F.R. § 4.97, DCs 6510 to 6521, 
6523, 6524 (2008).

During the September 2004 service retirement examination, the 
Veteran had boggy swollen turbinates with obstruction of the 
nares.  The examiner noted that the Veteran had perennial 
allergic rhinitis with environmental allergies, on 
desensitization therapy.  On the Report of Medical History, 
he reported a history of asthma or breathing problems related 
to exercise, weather, or pollen; bronchitis; use of an 
inhaler; chronic cough or cough at night; sinusitis; and 
chronic or frequent colds.  He reported a history of 
allergies of more than 20 years, with watery and itching 
eyes, paroxysmal nocturnal dyspnea, and rhinitis, for which 
he underwent allergy shot treatment for two months, 
subsequent to allergy testing.  He reported that on allergy 
testing, he had tested positive for trees, grasses, and 
weeds.    The Veteran reported the use of over-the-counter 
and prescription medication, including eye drops, to help 
control his allergic response.  Physical examination revealed 
tympanic membranes within normal limits, nares with boggy 
mucosa across the turbinates, and a benign oropharynx.  The 
diagnosis was perennial allergic rhinitis with environmental 
allergies, on desensitization therapy.

The Veteran underwent VA examination in November 2007 to 
ascertain the severity of his service-connected allergic 
rhinitis with environmental allergies.  There was no history 
of trauma, neoplasm, osteomyelitis, sinusitis, current 
sinusitis or rhinitis symptoms, breathing difficulty, or 
speech impairment as to the Veteran's perennial allergic 
rhinitis with environmental allergies.  The examiner reported 
that there was a history of seasonal nasal allergies.  The 
examiner opined that the Veteran's perennial allergic 
rhinitis with environmental allergies has no significant 
effect on his occupational or daily activities.  Physical 
examination revealed no evidence of sinus disease, soft 
palate abnormality, nasal obstruction, nasal polyps, septal 
deviation, permanent hypertrophy of the turbinates from 
bacterial rhinitis, or rhinoscleroma.  There was no evidence 
of tissue loss or scarring or deformity of the nose, and 
there was no evidence of Wegener's granulomatosis or 
granulomatous infection.  There were no residuals of an 
injury to the pharynx, including the nasopharynx.  The 
examiner noted that direct examination of the larynx was not 
possible.  

In May 2008, the Veteran presented for evaluation of allergy 
symptoms, including nasal congestion, sore throat, and a 
cough lasting three weeks.  He reported that over-the-counter 
medication did not alleviate his symptoms; he said that he 
had a headache, but denied sinus pain.  He reported that both 
ears felt full, and that he had the desire, but not the 
ability to "pop" them, as well as watery nasal discharge 
with post-nasal drip, causing coughing.  He complained of 
nasal blockage, snoring, sneezing, and nasal itching and that 
his sore throat and cough were worse in the morning, 
triggered by swallowing.  Physical examination revealed nasal 
mucosa, without pinkness or swelling, erythematous, and moist 
turbinates.  Flaring nasal alae were not observed, and buccal 
mucosa exhibited no abnormalities.  The Veteran was diagnosed 
with allergic rhinitis and prescribed medication.

Private treatment records related to the Veteran's sleep 
apnea, dated in August 2008, included his report that he was 
bothered a lot by nasal allergies.  He reported that he had 
been prescribed medication, but that he does not use it; 
however, he did use an over-the-counter medication on an as-
needed basis.  The Veteran reported that the mask used for 
his sleep apnea seemed to help his nasal congestion and 
allowed him to breathe better at night.  Physical examination 
revealed moderately engorged nasal turbinates, with a clear 
oral cavity.  The physician diagnosed the Veteran with 
allergic rhinitis, quite symptomatic, and directed the 
Veteran to use his prescription medication on a daily basis.  
The physician opined that the combination of prescription and 
over-the-counter medication would work well, as long as the 
Veteran was compliant in taking such.  

On VA examination in August 2008 for sleep apnea, the Veteran 
reported that his seasonal allergies have become a year-round 
problem.  He said that he treats his allergies with 
prescription and over-the-counter medication, with fair 
results.  His allergies began in the 1980's and have become 
progressively worse.  He denied almost continual usage of 
antibiotic use or oral steroids, and reported that a course 
of his allergies lasting less than four weeks occurs less 
than one time per year.  He reported that a course of his 
allergies lasting from four to six weeks occurs less than one 
time per year.  Subsequent to physical examination for sleep 
apnea, the Veteran was diagnosed with chronic rhinitis, 
without significant effects on occupational or daily 
activities.  

At the time of the Veteran's November 2005 Notice of 
Disagreement, he reported a history of chronic allergies.  He 
asserted that the absence of a blockage at the time of the 
examination conducted for the purpose of retirement from 
service does not indicate that he does not meet the 
requirement for an initial compensable disability rating for 
perennial allergic rhinitis with environmental allergies.

While the Veteran has been treated for allergic rhinitis with 
environmental allergies, there is no medical evidence of 
record that indicates that he exhibited greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, in the absence of a showing 
of polyps, as is required by DC 6522 for a compensable 
disability rating.  The Board notes that there is medical 
evidence of record indicating boggy mucosa across the 
turbinates and moderately engorged nasal turbinates, found on 
physical examination in September 2004 and August 2008, 
respectively.  However, there is no indication that such 
symptomatology consisted of more than 50 percent blockage of 
nasal passage on both sides or complete obstruction on one 
side.  Accordingly, DC 6522 cannot serve as a basis for an 
initial compensable disability rating for the Veteran's 
service-connected allergic rhinitis with environmental 
allergies.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since December 1, 
2004, the effective date of service connection, the Veteran's 
service-connected allergic rhinitis with environmental 
allergies has warranted a noncompensable disability rating.  
As the preponderance of the evidence is against the claim of 
entitlement to an initial compensable disability rating for 
allergic rhinitis with environmental allergies, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings - Surgical Scar of the Right Shoulder and 
Surgical Scar of the Left Shoulder

By the March 2005 rating decision, the Veteran's service-
connected surgical scar of the right shoulder and surgical 
scar of the left shoulder were each assigned initial 
noncompensable disability ratings, effective December 1, 
2004, under DC 7801.  

By a March 2008 rating decision, the Veteran's service-
connected surgical scar of the right shoulder and surgical 
scar of the left shoulder were each assigned initial 10 
percent disability ratings, effective December 1, 2004, under 
DC 7804.  

The Veteran is already in receipt of initial 10 percent 
disability ratings for his service-connected surgical scar of 
the right shoulder and surgical scar of the left shoulder.  
Thus, because DC 7802, contemplating scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion; DC 7804, contemplating a superficial scar 
that is painful on examination; and DC 7803, contemplating a 
superficial, unstable scar, that is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar, all assign a maximum 10 percent evaluation, such 
criteria is not applicable in this case.  38 C.F.R. § 4.118, 
DC 7802 to 7804 (2008).

DC 7801 contemplates scars, other than head, face, or neck, 
that are deep or that cause limited motion.  DC 7801 assigns 
a 10 percent evaluation if the affected area exceeds 6 sq. 
in. (39 sq. cm.).  A 20 percent evaluation will be assigned 
if the area exceeds 12 sq. in. (77 sq. cm.).  If the area 
involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent 
evaluation will be assigned.  A 40 percent disability will be 
warranted if the area exceeds 144 sq. in. (929 sq. cm.).  
Scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R.           § 4.118, 
Notes 1 and 2 following DC 7801 (2008).  

Finally, scars can also be assigned disability ratings based 
upon limitation of function of the affected part. 38 C.F.R. § 
4.118, DC 7805 (2008).  

The Veteran's September 2004, service retirement examination 
noted bilateral shoulder scars.  In the Report of Medical 
History, the Veteran made no comment as to any surgical scars 
of the shoulders.  However, he reported a history of 
bilateral shoulder pain and subsequent surgery.  He reported 
continued fleeting pain on a daily basis, worse with damp or 
cold weather and overhead activities or exercise.  The 
Veteran reported that he underwent physical therapy, without 
relief.  The record is silent as to any symptomatology 
related to his surgical shoulder scars alone.  

On VA examination in November 2007, the Veteran's service-
connected surgical scar of the right shoulder and surgical 
scar of the left shoulder were evaluated.  The etiology of 
the Veteran's scars of the right upper extremity (anterior 
surface) and left upper extremity (anterior surface) was 
noted as surgery.  The Veteran reported that the 
manifestations of his bilateral shoulder surgery, the 
surgical scars, have grown progressively worse since their 
onset as to the left shoulder, and have been intermittent 
with remissions as to the right shoulder.  The Veteran 
reported that he takes prescription medication for same, with 
side effects to include headaches.  Physical examination of 
the right and left shoulders revealed no evidence of skin 
breakdown, adherence to underlying tissue, limitation of 
motion or loss of function, underlying soft tissue damage, or 
skin ulceration or breakdown over scar.  The maximum width of 
each of the scars was measured at 0.1 cm, and the maximum 
length of each of the scars was measured at 7 cm.  There was 
tenderness on palpation as to each scar.

The Veteran reported that his surgical scar of the right 
shoulder had significant effects upon his occupational 
activities and varied effects upon his daily activities.  The 
Veteran reported that he experienced pain, decreased 
concentration and manual dexterity, and problems with lifting 
and carrying.  He reported that his surgical scar of the 
right shoulder prevented him from participating in sports or 
recreation, had a severe effect on his ability to exercise, 
and had moderate effects on his ability to do chores and 
shop.  He also said that his surgical scar of the right 
shoulder had mild effects on his ability to bathe, dress, and 
groom, and no effect on his ability to travel, feed, and 
attend to the wants of nature.   

The Veteran reported that his surgical scar of the left 
shoulder had significant effects upon his occupational 
activities and varied effects upon his daily activities.  The 
Veteran reported that he experienced pain, decreased 
concentration, and problems with lifting and carrying.  The 
Veteran reported that his surgical scar of the left shoulder 
prevented him from participating in sports and recreation, 
had a severe effect on his ability to exercise, and had 
moderate effects on his ability to do chores and shop.  The 
Veteran reported that his surgical scar of the left shoulder 
had mild effects on his ability to bathe, groom, and dress, 
and no effect on his ability to travel, feed, and attend to 
the wants of nature.   

The Veteran's surgical scar of the right shoulder and 
surgical scar of the left shoulder, separately, do not 
encompass areas exceeding 12 sq. in. (77 sq. cm.).  Even if 
the medical evidence of record indicated that the Veteran's 
surgical scar of the right shoulder and surgical scar of the 
left shoulder were deep scars that limited motion, neither 
scar encompasses an area large enough to warrant 20 percent 
disability ratings under DC 7801.  Thus, initial disability 
ratings in excess of 10 percent are not warranted under DC 
7801.  38 C.F.R. § 4.118, DC 7801.  

The Board turns to DC 5201, contemplating limitation of 
motion of the arm, as directed by DC 7805, for scars to be 
assigned disability ratings based upon limitation of function 
of the affected part.  38 C.F.R. §§ 4.71a, 4.118, DCs 5201, 
7805 (2008).  DC 5201 provides a 20 percent disability rating 
for limitation of the arm at shoulder level, a 30 percent 
disability rating for limitation of the arm midway between 
side and shoulder lever, and a maximum 40 percent disability 
rating for limitation of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.  

Upon physical examination of the Veteran's surgical shoulder 
scars at the time of the November 2007 VA examination, no 
limitation of motion or loss of function was found.  There is 
no indication that the Veteran's surgical shoulder scars 
alone limit the motion of the Veteran's arms at the level of 
his shoulders, as is required for 20 percent disability 
ratings under DC 5201.  38 C.F.R. § 4.71a, DC 5201.  There 
are no VA or private treatment records indicating complaint 
or treatment as to the Veteran's surgical shoulder scars, and 
no indication, including report of the November 2007 VA 
examination, that such scars alone limit the motion of his 
arms at the level of the shoulders.  Thus, initial disability 
ratings in excess of 10 percent are not warranted under DC 
5201, as directed by DC 7805.  38 C.F.R. §§ 4.71a, 4.118, DCs 
5201, 7805.  

The Board notes that at the time of the VA examination in 
November 2007, the Veteran reported the effects of his 
surgical scars of the shoulders on his occupational and daily 
activities.  However, limitation of motion of the Veteran's 
shoulders was considered in the analysis conducted to assign 
his service-connected subacromial decompression of the right 
shoulder and subacromial decompression of the left shoulder 
initial noncompensable disability ratings under DC 5010-5201.   

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since December 1, 
2004, the effective date of service connection, the Veteran's 
service-connected surgical scar of the right shoulder and 
surgical scar of the left shoulder have each warranted 10 
percent disability ratings.  As the preponderance of the 
evidence is against the claims of entitlement to initial 
disability ratings each in excess of 10 percent for surgical 
scar of the right shoulder and surgical scar of the left 
shoulder, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings - Surgical Scar of the Right Great Toe and 
Surgical Scar of the Left Second Toe

By the March 2005 rating decision, the Veteran's service-
connected surgical scar of the right great toe and surgical 
scar of the left second toe were each assigned initial 
noncompensable disability ratings, effective December 1, 
2004, under DC 7801.  By a March 2008 rating decision, the 
Veteran's service-connected surgical scar of the right great 
toe and surgical scar of the left second toe were each 
assigned initial 10 percent disability ratings, effective 
December 1, 2004, under DC 7804.  
The Veteran is already in receipt of initial 10 percent 
disability ratings for his service-connected surgical scar of 
the right great toe and surgical scar of the left second toe.  
Thus, because DC 7802, contemplating scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion; DC 7804, contemplating a superficial scar 
that is painful on examination; and DC 7803, contemplating a 
superficial, unstable scar, that is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar, all assign a maximum 10 percent evaluation, such 
criteria is not applicable in this case.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Notes 1 following DCs 7802 to 7804 (2008).

DC 7801 contemplates scars, other than head, face, or neck, 
that are deep or that cause limited motion.  DC 7801 assigns 
a 10 percent evaluation if the affected area exceeds 6 sq. 
in. (39 sq. cm.).  A 20 percent evaluation will be assigned 
if the area exceeds 12 sq. in. (77 sq. cm.).  If the area 
involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent 
evaluation will be assigned.  A 40 percent disability will be 
warranted if the area exceeds 144 sq. in. (929 sq. cm.).  
Scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R.           § 4.118, 
Notes 1 and 2 following DC 7801 (2008).  

Finally, scars can also be assigned disability ratings based 
upon limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805 (2008).  

On VA examination in November 2007, the Veteran's service-
connected surgical scar of the right great toe and surgical 
scar of the left second toe were evaluated.  The etiology of 
the scars of the right lower extremity (anterior surface) and 
left lower extremity (anterior surface) was noted as surgery 
in 2002.  Physical examination of the surgical scar of the 
right great toe and surgical scar of the left second toe 
revealed no evidence of skin breakdown, underlying soft 
tissue damage, or skin ulceration.  He exhibited limitation 
of motion or loss of function as to his right great toe in 
that he had a poor ability to stand and walk, and has hallux 
valgus.  The maximum width of the surgical scar of the right 
great toe was measured at 0.25 cm, and the maximum length of 
same was measured at 6.5 cm.  There was tenderness on 
palpation, without adherence to underlying tissue, as to the 
surgical scar of the right great toe.  He also exhibited 
limitation of motion or loss of function as to his left 
second toe in that he is unable to flex his left second toe, 
and it is malaligned in an upward fashion.  The maximum width 
of the surgical scar of the left second toe was measured at 
0.25 cm, and the maximum length of same was measured at 5.0 
cm.  There was tenderness on palpation and adherence to 
underlying tissue, as to the surgical scar of the left second 
toe.

The Veteran reported that his surgical scar of the right 
great toe had significant effects upon his occupational 
activities and varied effects upon his daily activities.  He 
reported that he experienced pain, decreased mobility, 
problems with lifting and carrying, and lack of stamina.  He 
also said that his surgical scar of the right great toe 
prevented him from participating in exercise, sports or 
recreation, had a severe effect on his ability to do chores, 
shop, and travel, and had no effect on his ability to feed, 
bathe, dress, attend to the wants of nature, and groom. 

The Veteran also reported that his surgical scar of the left 
second toe had significant effects upon his occupational 
activities and varied effects upon his daily activities.  He 
said that he experienced pain, decreased mobility, problems 
with lifting and carrying, and lack of stamina.  He further 
reported that his surgical scar of the left second toe 
prevented him from participating in exercise, sports or 
recreation, had severe effects on his ability to do chores, 
and shop, and had a moderate effect on his ability to travel, 
but that it had no effect on his ability to feed, bathe, 
dress, attend to the wants of nature, and groom. 

The Veteran's surgical scar of the right great toe and 
surgical scar of the left second toe, separately, do not 
encompass areas exceeding 12 sq. in. (77 sq. cm.).  Thus, 
even if the medical evidence of record indicated that the 
Veteran's surgical scar of the right great toe and surgical 
scar of the left second toe were deep scars that limited 
motion, neither scar encompasses an area large enough to 
warrant a 20 percent disability rating under DC 7801.  Thus, 
initial disability ratings in excess of 10 percent are not 
warranted under DC 7801.  38 C.F.R. § 4.118, DC 7801.

As discussed above, scars can also be assigned disability 
ratings based upon limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.  In this case, however, 
there are no diagnostic codes contemplating limitation of 
motion of the individual digits of the foot.

The Board notes that at the time of the VA examination in 
November 2007, the Veteran reported the effects of his 
surgical scars of the feet on his occupational and daily 
activities.  However, limitation of motion of the Veteran's 
feet was considered in the analysis conducted to assign his 
service-connected DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
and DJD of the left great toe metatarsophalangeal joints and 
osteotomy left second toe initial 10 percent disability 
ratings under DCs 5010-5280 and DCs 5010-5284, respectively.   

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since December 1, 
2004, the effective date of service connection, the Veteran's 
service-connected surgical scar of the right great toe and 
surgical scar of the left second toe have each warranted 10 
percent disability ratings.  As the preponderance of the 
evidence is against the claims of entitlement to initial 
disability ratings each in excess of 10 percent for surgical 
scar of the right great toe and surgical scar of the left 
second toe, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings - Conclusion

Lastly, in reaching this decision, as to each of the 
Veteran's claims of entitlement to initial compensable 
disability ratings or initial disability ratings in excess of 
10 percent, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected disabilities have necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disabilities have interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected GERD with hiatal hernia is denied.

An initial disability rating in excess of 10 percent for 
service-connected DJD of the right great toe 
metatarsophalangeal joints with cheilectomy right great toe 
is denied.

An initial disability rating in excess of 10 percent for 
service-connected DJD of the left great toe 
metatarsophalangeal joints and osteotomy left second toe is 
denied.
An initial compensable disability rating for service-
connected perennial allergic rhinitis with environmental 
allergies is denied.

An initial disability rating in excess of 10 percent for 
service-connected surgical scar of the right shoulder is 
denied.

An initial disability rating in excess of 10 percent for 
service-connected surgical scar of the left shoulder is 
denied.

An initial disability rating in excess of 10 percent for 
service-connected surgical scar of the right great toe is 
denied.

An initial disability rating in excess of 10 percent for 
service-connected surgical scar of the left second toe is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran's exotropia of the left eye is rated as analogous 
to impairment of ocular muscle function producing diplopia 
under DC 6090.  DC 6090 provides that evaluations are based 
on the degree of diplopia and the equivalent visual acuity.  
38 C.F.R. § 4.84a, DC 6090 (2008).

On VA examination in February 2008, vision, in the left eye, 
was measured at 20/50-2 for far uncorrected, 20/20 for far 
corrected, and 20/20 for near corrected.  The examiner did 
not describe the visual field or provide the degrees or 
direction of the Veteran's diplopia of the left eye, as is 
necessary to evaluate the severity of the Veteran's service-
connected exotropia of the left eye under DC 6090.  Thus, on 
remand, such medical evidence should be obtained.  

The Board turns to the Veteran's claim of entitlement to 
service connection for exotropia of the right eye.  The RO 
denied the Veteran's claim on the basis that there was no 
objective evidence of the claimed condition.  However, on VA 
examination in February 2008 as to the current severity of 
the Veteran's service-connected exotropia of the left eye, 
the examiner noted alternating exophoria, or alternating 
exotropia of both eyes.  The examiner also opined that there 
may be some contributory convergence insufficiency, or 
exotropia of both eyes, present.  While the Veteran was 
diagnosed with alternating exotropia, with double vision at 
near only, the final diagnosis did not include findings 
related to the right eye.  However, findings of exotropia of 
both eyes are of record.  Thus, there is objective evidence 
of the claimed condition, exotropia of the right eye.  

The Board notes that portions of the Veteran's service 
treatment records for his alternating exotropia and small 
angle exotropia are illegible.  It does not appear that the 
treatment providers, at the time of the Veteran's in-service 
treatment for alternating exotropia and small angle 
exotropia, differentiated between the left and right eye.  
Thus, it remains unclear to the Board if the Veteran 
exhibited exotropia of the right eye during service, and if 
his current exotropia of the right eye is related to the 
alternating exotropia and small angle exotropia treated 
during his period of service.  Thus, a medial opinion as to 
same is required.

Finally, the Board turns to the Veteran's claim of 
entitlement to service connection for bilateral knee 
arthritis.  The RO determined that while the Veteran's 
service treatment records indicate treatment for bilateral 
knee pain, there was no medical evidence of record indicating 
a current diagnosis of arthritis as to either knee.  The RO 
denied the Veteran's claim of entitlement to service 
connection on that basis.  

However, private treatment records dated in October 2006 
indicate that the Veteran was diagnosed with primary 
osteoarthritis of both knees.  The results of x-ray 
examination of the Veteran's left knee revealed very tiny 
osteophyte formation in the medial compartment and some 
sclerosis of the bone margin consistent with early 
degenerative changes, without significant patellofemoral 
joint space disease.  The results of x-ray examination of the 
Veteran's right knee revealed no significant joint space 
narrowing or osteophyte formation, and sclerosis of the bone 
margin, probably from early degenerative changes.  Thus, it 
appears to the Board that there is objective evidence of 
record indicating a diagnosis of arthritis as to both of the 
Veteran's knees.  A medical opinion, as to whether there 
exists a relationship between the Veteran's current primary 
osteoarthritis of both knees and his in-service treatment for 
bilateral knee pain, is required.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to determine 
the current severity of his service-
connected exotropia of the left eye, 
and to determine the etiology of his 
non-service-connected exotropia of the 
right eye.  

The examiner should note all relevant 
pathology associated with the Veteran's 
eyes.  All indicated tests should be 
conducted.  In particular, the examiner 
should describe the visual field, and 
provide the degrees and direction of 
diplopia, as to both eyes.  The 
examiner should opine as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
alternating exophoria, or exotropia of 
the right eye, found on VA examination 
in February 2008 is related to the 
Veteran's in-service alternating 
exotropia and small angle exotropia.  

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, as to 
the Veteran's non-service-connected 
exotropia of the right eye, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
physician should fully articulate a 
sound reasoning for all conclusions 
made.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the Veteran's current 
primary osteoarthritis of the left knee 
and the right knee.  

The examiner should note all relevant 
pathology associated with the Veteran's 
knees.  All indicated tests should be 
conducted.  The examiner should opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the Veteran's current primary 
osteoarthritis of the left knee and the 
right knee is related to the Veteran's 
in-service treatment for bilateral knee 
pain.  

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
physician should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examinations.

3.  Readjudicate the claims of 
entitlement to an initial compensable 
disability rating for service-connected 
exotropia of the left eye, entitlement 
to service connection for exotropia of 
the right eye, and entitlement to 
service connection for left knee 
arthritis and right knee arthritis, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examinations may result in adverse determinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


